      Case 1:20-cv-00297-ECM-JTA Document 28 Filed 05/06/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

DEBRA S. CHRISTOPHER,                        )
                                             )
     Plaintiff,                              )
                                             )
v.                                           ) CIVIL ACT. NO. 1:20-cv-297-ECM
                                             )
WAL-MART STORES EAST, L.P.,                  )
                                             )
     Defendant.                              )

                                  FINAL JUDGMENT

       In accordance with the memorandum opinion and order entered on this date, and for

good cause, it is the

       ORDER, JUDGMENT and DECREE of the Court that judgment is entered in favor

of the Defendant and against the Plaintiff, and this case is DISMISSED with prejudice.

       Costs are taxed against the Plaintiff for which execution may issue.

       The Clerk is DIRECTED to enter this document on the civil docket as a Final

Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       DONE this 6th day of May, 2021.


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
